             Case 1:19-cv-00219-LY Document 97 Filed 05/06/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


TONY K. MCDONALD, JOSHUA B.
HAMMER, and MARK S. PULLIAM,
                                      Plaintiffs,
                                                        Case No. 1:19-cv-219-LY
v.

RANDALL O. SORRELS, et al.,
                                    Defendants.

                  PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY
                       AND REQUEST FOR STATUS CONFERENCE
         Plaintiffs Tony McDonald, Joshua Hammer, and Mark Pulliam recently received notices from

the Texas Bar informing them that their annual membership fees are due on June 1, 2020. See Ex. A.

Plaintiffs continue to be coerced to join and fund the Bar as a precondition to engaging in their

profession; the Bar continues to engage in political and ideological activities, including lobbying; and

the Bar continues to employ wholly inadequate opt-out procedures for members who object to its

political activities.

         Plaintiffs initially moved for a preliminary injunction on March 25, 2019, well in advance of

the June 1, 2019 due date for last year’s dues. See Dkt. No. 5 at 10 (noting “the deadline for Plaintiffs

to pay their 2019-2020 Bar dues is June 1”). During the last dues cycle, Plaintiffs—per the Court’s

request—paid their dues under protest. See Dkt. No. 58 at 19. Plaintiffs also agreed that the Court

need not schedule their preliminary injunction motion for a hearing as long as there would be an

expeditious decision on the parties’ cross-motions for summary judgment. As Plaintiffs’ counsel stated

at the summary judgment hearing on August 8, 2019, “our preliminary injunction motion is still live,

but I think at the last status conference we basically – the Court agreed to expedite the case and do a




                                                    1
           Case 1:19-cv-00219-LY Document 97 Filed 05/06/20 Page 2 of 3




faster hearing. So I think we basically said, as long as the case is resolved in a timely manner, we don't

need a decision on the preliminary injunction.” Dkt. No. 89 at 62.

        With the June 1 due date for 2020 bar dues rapidly approaching, Plaintiffs respectfully request

a status conference with the Court to discuss how they should proceed with the upcoming dues cycle

and whether Plaintiffs’ still-pending preliminary injunction motion should be set for a hearing.

                                                        Respectfully submitted,

  Dated: May 6, 2020                                     /s/ Cameron T. Norris

                                                        William S. Consovoy (VA 47704)
                                                        Jeffrey M. Harris (VA 93883)
                                                        Cameron T. Norris (VA 91624)
                                                        CONSOVOY MCCARTHY PLLC
                                                        1600 Wilson Boulevard, Suite 700
                                                        Arlington, VA 22209
                                                        (703) 243-9423
                                                        cam@consovoymccarthy.com

                                                        Counsel for Plaintiffs




                                                    2
           Case 1:19-cv-00219-LY Document 97 Filed 05/06/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE
        I certify that I filed the foregoing with the Clerk of this Court via CM/ECF, which will

electronically notify the following:

 Thomas S. Leatherbury                              Matthew R. Miller
 VINSON & ELKINS LLP                                GOLDWATER INSTITUTE
 Trammell Crow Center                               500 E. Coronado Rd.
 2001 Ross Ave., Ste. 3900                          Phoenix, AZ 85004-1543
 Dallas, TX 75201                                   litigation@goldwaterinstitute.org
 tleatherbury@velaw.com
                                                    Counsel for Amicus Curiae Goldwater
 Joshua S. Johnson                                  Institute
 Morgan A. Kelley
 VINSON & ELKINS LLP                                Jason M. Panzer
 2200 Pennsylvania Ave. NW                          Lauren B. Ross
 Ste. 500 W.                                        HERRING & PANZER, LLP
 Washington, DC 20037                               1411 West Avenue, Suite 100
 joshjohnson@velaw.com                              Austin, TX 78701
 mkelley@velaw.com                                  jason@herringpanzer.com
                                                    Counsel for Amicus Curiae Texas Legal Ethics Counsel
 Patrick W. Mizell
 Deborah C. Milner                                  Charles “Chad” Baruch
 VINSON & ELKINS LLP                                Randy Johnston
 1001 Fannin Street, Suite 2500                     JOHNSTON TOBEY BARUCH, P.C.
 Houston, TX 77002                                  P.O. Box 215
 pmizell@velaw.com                                  Addison, TX 75001
 cmilner@velaw.com                                  chad@jtlaw.com
 Counsel for Defendants                             Counsel for Amici Curiae Former Presidents of the State
                                                    Bar of Texas et al. and Concerned Lawyers of Color

 Cynthia A. Morales                                 Macey Reasoner Stokes
 OFFICE OF THE ATTORNEY GENERAL                     J. Mark Little
 P.O. Box 12548, Mail Code 009                      BAKER BOTTS LLP
 Austin, TX 78711                                   910 Louisiana Street
 Tel: (512) 936-1414                                Houston, TX 77002
 cynthia.morales@oag.texas.gov                      macey.stokes@bakerbotts.com
 Counsel for Amicus Curiae Texas Attorney General   Counsel for Amicus Curiae Texas Access to Justice
 Ken Paxton                                         Commission



Dated: May 6, 2020                                       /s/ Cameron T. Norris
                                                        Counsel for Plaintiffs




                                                    3
